
	

114 HR 3926 IH: Gun Violence Research Act
U.S. House of Representatives
2015-11-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3926
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2015
			Mr. Honda (for himself, Ms. Norton, Mr. Ryan of Ohio, Mr. Hastings, Mr. Blumenauer, Ms. Michelle Lujan Grisham of New Mexico, Mr. Van Hollen, Mr. Murphy of Florida, Mr. Gallego, Mr. Rangel, Mr. McGovern, Ms. Brownley of California, Mrs. Lawrence, Mr. Grijalva, Ms. McCollum, Mr. Richmond, Mr. Cárdenas, Ms. Edwards, Ms. Moore, Mrs. Watson Coleman, Ms. Jackson Lee, Ms. Velázquez, Ms. Esty, Mrs. Napolitano, Mr. Farr, Ms. Castor of Florida, Mr. Lipinski, Mr. Rush, Mr. Sires, Mr. Norcross, Mr. Meeks, Ms. Pingree, Mr. Cohen, Mr. Connolly, Ms. Adams, Mr. Ruppersberger, and Mr. Moulton) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for better understanding of the epidemic of gun
			 violence, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Gun Violence Research Act. 2.Reaffirming research authority of the Centers for Disease Control and Prevention (a)In generalSection 391 of the Public Health Service Act (42 U.S.C. 280b) is amended—
 (1)in subsection (a)(1), by striking research relating to the causes, mechanisms, prevention, diagnosis, treatment of injuries, and rehabilitation from injuries; and inserting
					
 research, including data collection, relating to—(A)the causes, mechanisms, prevention, diagnosis, and treatment of injuries, including with respect to gun violence; and
 (B)rehabilitation from such injuries; ; and (2)by adding at the end the following new subsection:
					
 (c)No advocacy or promotion of gun controlNothing in this section shall be construed to— (1)authorize the Secretary to give assistance, make grants, or enter into cooperative agreements or contracts for the purpose of advocating or promoting gun control; or
 (2)permit a recipient of any assistance, grant, cooperative agreement, or contract under this section to use such assistance, grant, agreement, or contract for the purpose of advocating or promoting gun control.
							.
 (b)Authorization of appropriationsSection 394A of the Public Health Service Act (42 U.S.C. 280b–3) is amended by striking authorized to be appropriated and all that follows through the end and inserting the following: authorized to be appropriated such sums as may be necessary for fiscal years 2016 through 2020.. 3.National violent death reporting systemThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall improve, particularly through the inclusion of additional States, the National Violent Death Reporting System, as authorized by title III of the Public Health Service Act (42 U.S.C. 241 et seq.). Participation in the system by the States shall be voluntary.
 4.Protecting confidential doctor-patient relationshipSection 2717(c) of the Public Health Service Act (42 U.S.C. 300gg–17(c)) is amended by adding at the end the following new paragraph:
			
 (6)Rule of constructionNotwithstanding the previous provisions of this subsection, none of the authorities provided to the Secretary under the Patient Protection and Affordable Care Act, an amendment made by that Act, or this subsection shall be construed to prohibit a physician or other health care provider from—
 (A)asking a patient about the ownership, possession, use, or storage of a firearm or ammunition in the home of such patient;
 (B)speaking to a patient about gun safety; or (C)reporting to the authorities a patient’s threat of violence.
					.
		
